Title: Enclosure: Schedule C, [3 March 1789]
From: Nourse, Joseph
To: 


SCHEDULE C
Abstract of the Liquidated and Loan-Office Debt of the United States, on the 3d March, 1789.





Dollars.
 90ths.


Registered Debt,


4,598,462.
 78


Credits given to sundries on the treasury books, by virtue of special acts of Congress, which are not yet put on the Funded Debt,


187.578. 
 65


Certificates issued by the commissioner of army accounts, deducting those which have been cancelled and registered,


7,967,109. 
 73


Certificates issued by the commissioners of the five departments, deducting those which have been cancelled and registered,


903,574. 
 59


Certificates issued by the late state commissioners, deducting those which have been cancelled and registered,


3,291,156. 
 37


Loan-office certificates issued in 1781, and expressed as specie value, deducting those which have been cancelled and registered,


112,704.
 15



Dollars.
 90ths




Loan-office certificates, old emissions, reduced to specie value, agreeably to the scale made by Congress, by taking the medium of the loans made in each month, viz. 3,787,900 loaned to 1st. September 1777, equal to
3,787,900






   
   On the certificates issued between the 1st September 1777 and 1st March 1778, interest is payable on the nominal sum (being 3,459,000 dollars) although the specie value of the principal is only 2,538,572 dollars.

 3,459,000 ditto between 1st Sept. 1777 and 1st March 1778,
2,538,572





59,830,212 ditto between 1st March 1778, and the closure of the Loan-offices,
 5,146,330






11,463,802





Deduct specie amount cancelled and registered,
  365,983








11,097,818.
 75



Foreign officers, amount to their credit, the interest whereof is payable at the House of 






Mons. Grand Banker at Paris, and included in the estimate of foreign interest,


  186,427. 
 69


From which deduct this sum received into the Treasury on account of lands and other property, and cancelled,
}


28,344,833. 
 21





  960,915. 
 44


Leaves the amount of the domestic debt,

Dollars,
27,383,917.
 67



Register’s-office, March 3, 1789,
Joseph Nourse, Register.

Treasury Department, Register’s-office, January 1, 1790.
The above estimate was formed to the expiration of the late government. Some variation hath since taken place in the several parts, without making any material alteration in the aggregate amount of the domestic debt: This arises from a daily exchange at the Treasury of Loan-office and Final Settlement Certificates, for Treasury Certificates given as evidences of the registered debt, whereby the increase of the latter is carried on in proportion to the cancelment of the former.

Joseph Nourse, Register.
